DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazumasa et al. JP 2008312405 A [Kazumasa].
Regarding claim 1, Kazumasa teaches A linear motor [100] comprising: an armature [20] that includes a coil [7] and a core [2], the core being made of a soft magnetic material [core 2 of magnetic body, see the attached translation]; and a field magnet [4] that includes a permanent magnet [4], the permanent magnet generating a magnetic field for the armature [figs. 7-8], wherein one of the armature [20] or the field magnet [4] is a mover [fig.3 or fig. 5] and the other of the armature or the field magnet is a stator [fig.3 or fig. 5], the stator including a first section and a second section [fig. 3 shows the stator 20 with two sections. Fig 5 shows the stator 4 has two sections]; wherein the armature [20] and the field magnet [4] are arranged such that the mover [20] is interposed between the first section and the second section [the mover 20 is interposed between elements 4, fig. 5], and wherein at least one of the armature [20] or the field magnet [20] is configured to have an asymmetrical property  between a first magnetic action and a second magnetic action [fig. 5], the first magnetic action being caused by the permanent magnet [4] between the mover [20] and the first section [4 to the left, fig. 5], and the second magnetic action being caused by the permanent magnet [4] between the mover [20] and the second section [4 to the right, fig. 5].
Regarding claim 2, Kazumasa teaches The linear motor as claimed in claim 1, wherein at least one of the armature [20] or the field magnet [20] is configured to have the asymmetrical property such that [figs. 3 or 5], throughout an entire movable range of the mover in an axial direction [figs. 3 or 5] in which the mover faces the first section and the second section [figs. 3 or 5], a force acting on the mover in the axial direction [while the mover 20 in fig. 5 moves in the axial direction forward] is either in a direction toward the first section or in a direction toward the second section [see 200a and 200b, fig. 5].
Regarding claim 3, Kazumasa teaches The linear motor as claimed in claim 1, wherein the mover is disposed to be shifted toward the first section or the second section [the magnetic attractive forces 200a and 200b applied to the core, see the translation].
Regarding claim 4, Kazumasa teaches The linear motor as claimed in claim 1, wherein the mover is the armature [20, fig. 5] and the stator is the field magnet [4, fig. 5], and wherein the core [2] has a magnetically asymmetrical structure [core 2 has asymmetrical structure, fig. 4] in an axial direction [fig. 4] in which the armature faces the first section and the second section of the field magnet [element 4].
Regarding claim 5, Kazumasa teaches The linear motor as claimed in claim 4, wherein the core is further configured to be asymmetrical in shape [see core 2, fig. 4].
Regarding claim 6, Kazumasa teaches The linear motor as claimed in claim 1, wherein the mover is the field magnet [4, fig. 3] and the stator is the armature [20, fig. 3], and wherein the core [2] included in the first section and the core included in the second section have a magnetically asymmetrical structure [see the sections of core 2 around the coils, fig. 4 ] in an axial direction in which the field magnet [4] faces the first section and the second section of the armature [magnet field 4 faces the right section of core 2 and the left section of core 2, fig. 4].
Regarding claim 7, Kazumasa teaches The linear motor as claimed in claim 6, wherein the core included in the first section and the core included in the second section are configured to be asymmetrical in a shape [see the right and the left sides of core 2, fig. 4].
Regarding claim 8, Kazumasa teaches The linear motor as claimed in claim 1, wherein the mover is the armature [20, fig. 5] and the stator is the field magnet [4], and wherein the permanent magnet of the first section and the permanent magnet of the second section [both sides, figs. 4-5] are configured to have the asymmetrical property [being on different sides] between magnetic fields acting on the armature [inherent property, see figs. 7-8] in an axial direction [200a/ 200b, fig. 5] in which the armature [20] faces the first section and the second section of the field magnet [4]. 
Regarding claim 9, Kazumasa teaches The linear motor as claimed in claim 8, wherein a remnant magnetic flux density of the permanent magnet of the first section is different from a remnant magnetic flux density of the permanent magnet of the second section [inherent property due to the manufacturing process].
Regarding claim 10, Kazumasa teaches The linear motor as claimed in claim 8, wherein a shape of the permanent magnet [4] of the first section is asymmetrical with a shape of the permanent magnet [4] of the second section with respect to the axial direction [fig. 4].
Regarding claim 11, Kazumasa teaches The linear motor as claimed in claim 1, wherein the mover is the field magnet [4, fig. 3] and the stator is the armature [20, fig. 3], and wherein the permanent magnet [4] is configured to have the asymmetrical property between a magnetic field acting on the first section [the magnetic field of the left magnet] and a magnetic field acting on the second section [the magnetic field of the right magnet] in an axial direction [the movement direction] in which the field magnet [4] faces the first section and the second section of the armature [20, fig. 3].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837